UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name: Vericimetry Funds Address of Principal Business Office: 800 Wilshire Blvd. Suite 300, Los Angeles, CA 90017 Telephone Number: (818) 813-1351 Name and address of agent for service of process: The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 County of New Castle with copies to: Bibb L. Strench Seward & Kissel LLP 1treet, Suite 350 Washington, D.C. 20005 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes │X│No ││ SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of Los Angeles and state of California on the 8th day of July, 2011. VERICIMETRY FUNDS By: /s/ Glenn S. Freed Name:Glenn S. Freed Title:chairman and Initial Trustee Attest: /s/ Stacey Helmeyer Name: Stacey Helmeyer
